        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 United States of America,                                Case No. 21-cr-53 (PAM/ECW)

                      Plaintiff,

        v.                                                       ORDER

 Michael Calvin Montgomery,

                      Defendant.



       This case is before the Court on Defendant Michael Calvin Montgomery’s

(“Defendant” or “Mr. Montgomery”) Motion to Address Issue of Detention (Dkt. 35).

Mr. Montgomery seeks reopening of the issue of detention pursuant to 18 U.S.C.

§ 3142(f)(2) and release on electronic home monitoring or, if necessary, halfway house

placement, combined with the restrictions of a curfew. (Id.) Plaintiff United States of

America (“the Government”) opposes the Motion. For the reasons stated below, the

Court denies the Motion.

                                   I.   BACKGROUND

       Mr. Montgomery is charged in an Indictment with two counts of Felon in

Possession of a Firearm, the first count alleging conduct on September 3, 2020 and the

second count alleging conduct on January 14, 2021. (Dkt. 1.) The Government sought

pretrial detention at his initial appearance (Dkt. 5), the detention hearing took place on

March 29, 2021 (Dkt. 11), and on March 30, 2021, U.S. Magistrate Judge Becky R.
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 2 of 9




Thorson concluded that there were no conditions of release which may be imposed that

would reasonably ensure Mr. Montgomery’s appearance at future proceedings or protect

the public (Dkt. 13 at 1). Judge Thorson therefore ordered Mr. Montgomery detained

pending pretrial proceedings. (Id. at 3-4.)

       In ordering detention, Judge Thorson made the following Findings of Fact:

       The Defendant is alleged to have been a felon in possession of a firearm on
       two separate occasions: September 4, 2020 and January 15, 2021.

       The Defendant has a significant history of criminal activity including the
       following felony convictions: 2007 - two counts of Burglary in the Second
       Degree; 2007 – Possession of a Simulated Control Substance; 2008 – Simple
       Robbery; 2011 – Possession of a Pistol by a Felon; 2014 Terroristic Threats;
       2015 Assault in the Third Degree; 2017 – Possession of a Controlled
       Substance; and 2018 – Terroristic Threats. In addition, the Defendant has
       been charged with several matters alleging domestic assault and has been
       convicted of two misdemeanors for fleeing from police.

       Further, the Defendant has failed to appear on several matters, has failed to
       comply with Court-ordered supervision many times, and has absconded from
       supervised release on three occasions. In fact, at the time the Defendant was
       arrested on the September 4, 2020 offense, he was a wanted fugitive by the
       Department of Corrections for failure to comply with conditions of
       supervised release.

       The Defendant is unemployed and has no assets. The Defendant is currently
       living with his 84-year old mother in an apartment in St. Paul.

(Id. at 1-2.) Based on those Findings of Fact, she concluded:

       [T]he government has met its burden of showing by a preponderance of
       evidence that the Defendant is a risk of flight or non-appearance. The
       Defendant has a prior record of failing to appear and absconding from Court
       ordered supervision. In addition, he has been convicted of a misdemeanor
       for fleeing police on two occasions. These facts lead the Court to conclude
       that he may flee or fail to abide by court ordered conditions if released.

       Further, the Court finds by clear and convincing evidence that the Defendant
       is a danger to the community if released. The nature of the alleged current


                                              2
         CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 3 of 9




       offense is serious, and were committed while the Defendant was on
       supervision for a prior felony conviction. The Defendant has a history of
       serious violent felony convictions including Burglary, Terroristic Threats,
       Assault in the Third Degree and Felon in Possession of a Firearm. These
       offenses appear to be escalating in frequency and seriousness. Finally, the
       Defendant has been charged with, but not convicted of, several incidents
       alleging domestic violence. All of these matters taken together lead the Court
       to conclude that the Defendant presents a danger to the community if
       released.

(Id. at 2-3.)

       Mr. Montgomery now seeks reconsideration of detention pursuant to 18 U.S.C.

§ 3142(f)(2). (Dkt. 35.) Because a hearing on Mr. Montgomery’s pretrial motions was

already scheduled for June 30, 2021 (see Dkt. 34), the Court heard argument on the

Motion to Address Issue of Detention at that hearing without deciding whether reopening

was appropriate (see Dkt. 37). The Court also ordered U.S. Probation and Pretrial

Services to prepare a supplemental report and recommendation, which Pretrial Services

filed on July 7, 2021 (“July 7 Status Report”). (Dkts. 36, 39.) The July 7 Status Report

recommended continued detention based on risk of nonappearance and danger to the

community based on Mr. Montgomery’s criminal history, including “possession of

weapons, assaultive behavior, burglaries, drug offenses, robbery, false information to law

enforcement, fleeing law enforcement, terroristic threats, numerous warrants, violations

of court orders, and absconding from supervision.” (Dkt. 39 at 3.)

       The Court permitted, but did not require, post-hearing supplemental briefing by

the Government and Mr. Montgomery. (Dkts. 36, 37, 38.) Neither party filed a

supplemental brief. However, Mr. Montgomery sent a letter to the Court on July 4, 2021,

which was docketed on July 9, 2021. (Dkt. 40.)


                                             3
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 4 of 9




                                II.    LEGAL STANDARD

       Under the Bail Reform Act, a detention hearing may be reopened:

       at any time before trial if the judicial officer finds that information exists that
       was not known to the movant at the time of the hearing and that has a material
       bearing on the issue of whether there are conditions of release that will
       reasonably assure the appearance of such person as required and the safety
       of any other person and the community.

18 U.S.C. § 3142(f). “In other words, to reopen a detention hearing a defendant must,

first, present information that was not known or available to him at the time of his

original detention hearing, and then, second, show that such information is material to

and has a substantial bearing on whether he should remain detained.” United States v.

Netherton, No. 19-cr-258(1) (SRN/ECW), 2021 WL 423919, at *4 n.1 (D. Minn. Feb. 8,

2021) (cleaned up).

       If a court reopens the issue of detention, it must consider if “‘there are conditions

of release that will reasonably assure the appearance of [the defendant] as required and

the safety of any other person and the community,’ 18 U.S.C. § 3148(f), based on the

factors set forth in 18 U.S.C. § 3142(g).” United States v. Rolenc, No. 20-CR-137

(NEB/ECW), 2021 WL 211253, at *6 (D. Minn. Jan. 21, 2021).

       Pursuant to 18 U.S.C. § 3142(g),

       The judicial officer shall, in determining whether there are conditions of
       release that will reasonably assure the appearance of the person as required
       and the safety of any other person and the community, take into account the
       available information concerning—

              (1)    the nature and circumstances of the offense charged,
              including whether the offense is a crime of violence, a violation
              of section 1591, a Federal crime of terrorism, or involves a
              minor victim or a controlled substance, firearm, explosive, or


                                               4
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 5 of 9




              destructive device;

              (2)    the weight of the evidence against the person;

              (3)    the history    and    characteristics   of   the   person,
              including—

                     (A) the person’s character, physical and
                     mental condition, family ties, employment,
                     financial resources, length of residence in the
                     community, community ties, past conduct,
                     history relating to drug or alcohol abuse,
                     criminal history, and record concerning
                     appearance at court proceedings; and

                     (B) whether, at the time of the current offense
                     or arrest, the person was on probation, on parole,
                     or on other release pending trial, sentencing,
                     appeal, or completion of sentence for an offense
                     under Federal, State, or local law; and

              (4)     the nature and seriousness of the danger to any person
              or the community that would be posed by the person’s release.

18 U.S.C. § 3142(g).
                                    III.   ANALYSIS

       In his Motion, Mr. Montgomery states that, of the three Ramsey County cases

pending at the time of his March 29 detention hearing, the two that comprise the conduct

alleged in the federal indictment (possession of a firearm) have been dismissed. (Dkt. 35

at 1.) The third case (misdemeanor drinking in public) has been resolved as a payable

fine. (Id.) Mr. Montgomery also states that he was released on bail on the state-court

firearms charges. (Id.) Mr. Montgomery states that his fiancée is pregnant with his child

and due to deliver in September. (Id.) Finally, he argues that his release on a one-day

furlough in April 2021 to attend his biological mother’s funeral, along with his return at



                                             5
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 6 of 9




the required time without issue and compliance with all of the restrictions and conditions

of the Court’s conditions during the furlough, supports his release. (Id. at 1-2.)

       At the hearing, Mr. Montgomery further argued that his release would permit him

to care for his 84-year-old mother (who had cared for him since he was two years old)

and his pregnant fiancée, and also assist the mother of his 2-year-old and 5-year-old

children. As to danger, Mr. Montgomery argued that the firearm that is the subject of the

September 3, 2020 count in the Indictment, which ballistics evidence indicated had been

involved in a shooting three days earlier, was found in the backseat of a car that Mr.

Montgomery was driving, but owned by another man. He argued that fingerprint tests of

the firearm were inconclusive, and no DNA was recovered from the firearm. Mr.

Montgomery also argued that he was wearing a cast when arrested in September 2020

because he had fractured his foot in August 2020, and he was on crutches, not running

around shooting guns in August and September 2020. As to his criminal history, Mr.

Montgomery argued that five of his felonies had occurred before he was 18 and the last

offense was committed at the age of 29 in 2018.

       At the hearing, the Government argued that reopening was not warranted because

the only changed circumstances were Mr. Montgomery’s fiancée’s pregnancy and the

dismissal of the Ramsey County cases. The Government argued that those

circumstances, along with Mr. Montgomery’s mother’s need for him, did not justify

reopening. As to the merits, the Government argued that Mr. Montgomery had

apparently cared for his mother for years, and that fact was known to Judge Thorson at

the initial detention hearing, and that Mr. Montgomery was already out on bond for the

                                              6
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 7 of 9




Ramsey County firearms’ possession cases when Judge Thorson ordered detention.

Finally, the Government identified Mr. Montgomery’s record of absconding from

supervision, failure to comply with conditions of probation, history of serious felony

offenses, and lack of employment as reasons for Mr. Montgomery’s continued detention.

       In his post-hearing letter to the Court, Mr. Montgomery described his desire to

care for his mother and see the birth of his child. (Dkt. 40 at 1.) He acknowledged his

history of charges and asked for a chance to be present for his family. (Id. at 2.) Mr.

Montgomery said that he has no place to run and wants to be a changed person. (Id.)

       The Court has carefully considered the record, including Mr. Montgomery’s letter,

along with the arguments of counsel and Pretrial Services’ recommendation. The

circumstances that were not known or available to Mr. Montgomery as of the March 29

detention hearing are Mr. Montgomery’s fiancée’s pregnancy, the dismissal of the

Ramsey County state-court charges, Mr. Montgomery’s conduct on furlough in April

2021, and the fingerprint and DNA results as to the firearm that is the subject of the

September 2020 count of the Indictment. 1 The Court questions whether all this

constitutes information that “is material to and has a substantial bearing on whether [Mr.

Montgomery] should remain detained.” See Netherton, 2021 WL 423919, at *4 n.1

(cleaned up). However, when considered in its totality, the Court finds this information

sufficient to warrant a discussion of reopening.




1
      Based on the record, it appears these tests results were not before Judge Thorson
when she issued the detention order.

                                             7
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 8 of 9




       If the question of detention is reopened, the Court must consider the factors set

forth in § 3142(g). See Rolenc, 2021 WL 211253, at *6. For the reasons explained

below, after consideration of those factors, the Court finds that there are no conditions or

combination of conditions that can reasonably assure Mr. Montgomery’s appearance at

future proceedings and the safety of the community.

       The Court recognizes Mr. Montgomery’s concerns regarding his mother, children,

and pregnant fiancée, but based on the March 25, 2021 Pretrial Services Report, he was

living with his mother, fiancée, and children at the time of the alleged offenses and had

been living with his mother for several years. (Dkt. 4 at 1, 13.) The Court does not wish

to question the sincerity of Mr. Montgomery’s good intentions as set forth in his letter,

but the Court cannot ignore the fact that his social and familial circumstances if released

would effectively be the same as they were before his arrest, including in 2018, when he

was charged with and pleaded guilty to felony Threats of Violence and later twice

absconded from supervised release. (Id. at 12.) The Court also acknowledges Mr.

Montgomery’s compliance with conditions while on furlough and his return without

incident from furlough. This, however, must be weighed against Mr. Montgomery’s

substantial history of failures to appear; three instances of absconding from supervision,

including twice in 2018; and failure to comply with conditions of supervision. After

carefully weighing the evidence, the Court finds, by a preponderance of the evidence, that

there are no conditions or combination of conditions that can reasonably assure Mr.

Montgomery’s appearance at future proceedings.




                                             8
        CASE 0:21-cr-00053-PAM-ECW Doc. 43 Filed 07/21/21 Page 9 of 9




      As to danger to the community, the Court has taken into account Mr.

Montgomery’s argument regarding the DNA and fingerprint test results related to the

September 2020 charge in the Indictment, as the weight of the evidence is a factor under

§ 3142(g)(2). Those results, however, do not affect the January 2021 charge in the

Indictment, and the Court finds they are insufficient to alter Judge Thorson’s conclusion

as to danger to the community as set forth in the March 30 detention order. The Court

thus finds that the Government has met its burden of showing there are no conditions or

combination of conditions that can reasonably assure the safety of the community if Mr.

Montgomery were released.

      The Court therefore denies Mr. Montgomery’s Motion.

                                     IV.    ORDER

      Based on the files, records, and proceedings herein, IT IS ORDERED THAT

Defendant Michael Calvin Montgomery’s Motion to Address Issue of Detention (Dkt.

35) is DENIED.




DATED: July 21, 2021                            s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                            9
